            Case 1:19-cv-05914-AJN Document 19 Filed 06/01/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                6/1/2020


     Shana L. Brown,

                           Plaintiff,
                                                                       19-CV-5914 (AJN)
                   –v–
                                                                       MEMORANDUM
     Samuel Richer-Guinard, et al.,                                     AND ORDER

                           Defendants.


ALISON J. NATHAN, District Judge:

          Plaintiff Shana L. Brown brings this personal injury action against Defendants Samuel

Richer-Guinard and Government Employees Insurance Company (“GEICO”). Now before the

Court is Plaintiff’s motion to remand this case back to state court. Dkt. No. 5. For the reasons

articulated below, Plaintiff’s motion to remand is denied.

I.        BACKGROUND

          This personal injury action arises out of a car accident that allegedly occurred on July 21,

2016. See Amended Complaint, Dkt. No. 1-2, ¶ 11. It was originally filed in New York

Supreme Court on June 25, 2018. See Affirmation in Opposition to Plaintiff’s Motion for

Remand (“Def. Aff.”), Exh. A, Dkt. No. 13-1. On September 19, 2018, it was removed to

federal court, but all parties stipulated to remand a few months later. See Def. Aff., Exh. F, Dkt.

No. 13-6. Back in state court, Defendant Richer-Guinard served a demand for ad damnum

pursuant to N.Y. C.P.L.R. § 3017(c). See Def. Aff., Exh. H, Dkt. No. 13-8. After being

compelled to do so by the state court, Plaintiff responded to the ad damnum demand on June 19,

2019. See Def. Aff., Exh. W, Dkt. No. 13-23. The response stated: “Plaintiff’s best estimate of



                                                       1
          Case 1:19-cv-05914-AJN Document 19 Filed 06/01/20 Page 2 of 4



her demand for damages at this time is $74,999.” Id. Defendant Richer-Guinard again filed a

notice of removal on June 24, 2019, asserting diversity jurisdiction. See Dkt. No. 1.

II.     DISCUSSION

        The removal statute establishes jurisdiction for civil actions “brought in a State court of

which the district courts of the United States have original jurisdiction.” 28 U.S.C. § 1441(a).

Removal jurisdiction is “strictly construed” with “any doubts” resolved “against removability.”

In re Methyl Tertiary Butyl Ether Prods. Liab. Litig., 488 F.3d 112, 124 (2d Cir. 2007)

(quotation omitted). Defendants may file a notice of removal “within thirty days after receipt by

the defendant, through service or otherwise, of a copy of an amended pleading, motion, order or

other paper from which it may first be ascertained that the case is one which is or has become

removable.” 28 U.S.C. § 1446(b)(3). Here, the underlying basis for jurisdiction is diversity.

There are two requirements: that the parties be “citizens of different States” and that the amount

“in controversy exceeds the sum or value of $75,000, exclusive of interest and costs.” 28 U.S.C.

§ 1332(a). Plaintiff first argues that the amount in controversy requirement is not met in this

case.

        Defendants, as the proponents of jurisdiction, must “prov[e] that it appears to a

‘reasonable probability’ that the claim is in excess of the statutory jurisdictional amount.”

United Food & Commercial Workers Union, Local 919, AFL-CIO v. Center Mark Props.

Meriden Square, Inc., 30 F.3d 298, 305 (2d Cir. 1994) (quotation omitted). Furthermore,

Defendants must “justify [their] allegations by a preponderance of evidence.” Id. (quotation

omitted). In a case seeking monetary damages, when “the State practice either does not permit

demand for a specific sum [in the initial pleading] or permits recovery of damages in excess of

the amount demanded,” then “the notice of removal may assert the amount in controversy.” 28



                                                      2
          Case 1:19-cv-05914-AJN Document 19 Filed 06/01/20 Page 3 of 4



U.S.C. § 1446(c)(2)(A)(ii). This is the case for New York personal injury actions. See Yong Qin

Luo v. Mikel, 625 F.3d 772, 775 (2d Cir. 2010) (citing N.Y. C.P.L.R. § 3017(c)). New York law

does not permit a complaint in a personal injury case to demand a specific amount, allowing only

a supplemental demand for total damages, which itself does not limit the potential recovery. See

N.Y. C.P.L.R. § 3017(a), (c).

       Here, Plaintiff’s own supplemental demand for damages “estimate[s]” that, “at this time,”

she is seeking “$74,999.” See Def. Aff., Exh. W, Dkt. No. 13-23. Even when a plaintiff’s

demand is not controlling, see 28 U.S.C. § 1446(c)(2)(A)(ii), it can still be relevant in

determining the amount in controversy. See Yong Qin Luo, 625 F.3d at 775-76. In a personal

injury action, whenever Plaintiff estimates damages to be $74,999, there will usually be a

reasonable probability that the amount in controversy in fact exceeds $75,000. Damages in

personal injury actions typically cannot be approximated with precision. This is not a case where

the plaintiff limited herself by binding stipulation to seeking less than $75,000. See, e.g.,

Lippmann v. Wells Fargo Bank, N.A., , No. 3:17-cv-918, 2019 U.S. Dist. LEXIS 32826, at *4-*5

(D. Conn. Mar. 1, 2019); Poole v. J B Hunt Transp., Inc., No. 18-cv-1354, 2018 U.S. Dist.

LEXIS 89194, at *3 (E.D.N.Y. May 25, 2018). That the reasonable probability that the amount

in controversy exceeds $75,000 is reinforced by Defendants’ own estimation of the possible

recovery in this case. See United Food, 30 F.3d at 305. Based on the Plaintiff’s earnings and

bill of particulars, there is certainly a reasonable probability that the amount in controversy

exceeds $75,000. See Def. Aff., Exhs. P, Z, Dkt. Nos. 13-16 , 13-26. Accordingly, Defendants

have carried their burden on the amount in controversy.

       Defendants have also proved that the requirement of complete diversity is satisfied. In

her motion, Plaintiff claims “on information and belief” that Defendant GEICO is, like her, a



                                                      3
         Case 1:19-cv-05914-AJN Document 19 Filed 06/01/20 Page 4 of 4



citizen of New York. However, based on the declaration attached to GEICO’s opposition,

Defendants have proven that GEICO is a Maryland corporation with a principal place of business

in Maryland, therefore making it a citizen of Maryland for diversity purposes. See Declaration

of William C.E. Robinson, Dkt. No. 11-1. Because Plaintiff is a citizen of New York and

Defendant Richer-Guinard is a citizen of Canada, there is complete diversity in this case.

III.   CONCLUSION

       For the reasons articulated above, Plaintiff’s motion to remand is denied. The Court

hereby reschedules the initial pre-trial conference for July 10, 2020 at 3:15 p.m. One week in

advance of the conference, the parties should submit the joint letter and proposed case

management plan described in the Court’s August 28, 2019 order. See Dkt. No. 10.

       This resolves Dkt. No. 5.

       SO ORDERED.


              1 2020
 Dated: June ____,
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge




                                                    4
